Citation Nr: 0601971	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for duodenal ulcer 
disease, evaluated as 20 percent disabling.

Entitlement to an increased rating for psychoneurosis, 
evaluated as 10 percent disabling.

Entitlement to an increased rating for a fungus infection of 
the feet and hands, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and B.M.
INTRODUCTION

The veteran served on active duty from July 1942 to January 
1945. This matter comes on appeal from an adverse rating 
decision by the Columbia VA Regional Office in February 2004.



FINDINGS OF FACT

1. Duodenal ulcer disease is asymptomatic with medication.

2. Psychoneurosis is manifested by a constricted affect: 
otherwise no evidence of a current mental illness is 
demonstrated. 

3. A fungus infection of the hands and feet is manifested by 
pain and itching; no medication is used.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
duodenal ulcer disease are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.112, 4.113, 4.114, Code 7305 (2005).

2.  The criteria for a rating greater than 10 percent for 
psychoneurosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, 
Code 9410 (2005).

3.  The criteria for a rating greater than 10 percent for a 
fungus infection of the feet and hands are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.118, Code 7813-7806 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
November 2003, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The November 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in February 2004.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in November 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).
  

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994

Duodenal ulcer, Severe; pain only partially relieved by 
standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
evaluation. When moderately severe; less than severe, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year 
warrants a 40 evaluation. When moderate; recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations 
warrants a 20 percent evaluation. 38 C.F.R. § 4.114, Code 
7305.

For purposes of evaluating conditions in §4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in §4.14.  
38 C.F.R. § 4.113.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent rating.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent rating.
38 C.F.R. § 4.130, Code 9410.

Dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris): Rate as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability. 38 C.F.R. § 4.118, Code 7813.

20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period	warrants a 30 percent rating.

At least 5 percent, but less than 20 percent, of the  entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period warrants a 10 percent rating. 
38 C.F.R. § 4.118, Code 7806.


Analysis
 
In reaching its decision, the Board has taken into account 
all of the pertinent evidence of record, to include the 
transcript of a Travel Board hearing held at the RO in 
September 2005, the reports of VA examinations conducted in 
December 2003 and August 2005, and outpatient records dated 
through May 2005.

The evidence establishes that the veteran's duodenal ulcer 
disease is asymptomatic with the use of ranitidine and 
Mylanta. At the time of a May 2005 VA outpatient clinic 
visit, the veteran denied nausea, vomiting, diarrhea, melena, 
and weight loss. Further, the record shows no indication of 
anemia, or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year. 
In addition, it is not shown that the veteran has required 
recent medical treatment other than medication for the 
disability at issue. Accordingly, given the legal criteria 
for the next higher rating of 40 percent, as set forth above, 
and the relevant evidence of record, the Board can only 
conclude that the criteria for an initial rating greater than 
20 percent for duodenal ulcer disease have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.112, 4.113, 4.114, Code 7305.

With respect to the service-connected psychoneurosis, the 
medical records noted above show that the only manifestation 
of this condition is a constricted affect. In December 2003, 
the VA physician who conducted the psychiatric examination 
concluded that there was no evidence of an Axis I disability. 
VA outpatient records reveal no specific treatment for a 
psychiatric disorder. Accordingly, there is no basis for an 
increase in the current 10 percent evaluation. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.130, Code 9410.

The reports of the VA examinations and VA outpatient records 
do confirm that the veteran has a chronic, symptomatic fungal 
infection of the fingernails and toenails, manifested by pain 
and itching of the feet. It is not shown, however,  that he 
uses medication to treat this condition. Further, on VA 
examination in August 2005, it was determined that the 
service-connected skin disorder affects .56% of his body and 
1.5% of his exposed skin. Given the applicable rating 
criteria, an increase in the present 10 percent evaluation is 
not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Code 7813-7806.

In reaching its decision, the Board has also considered the 
veteran's testimony and statements regarding his claim.  
However, it does not appear that the veteran is medically 
trained to offer any opinion as to the severity of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). No medical opinion or other competent 
medical evidence to the contrary supporting the veteran's 
assertions has been submitted. Since the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating greater than 20 percent for duodenal ulcer disease 
is denied.

A rating greater than 10 percent for psychoneurosis is 
denied.

A rating greater than 10 percent for a fungus infection of 
the feet and hands is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


